Citation Nr: 1103083	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-14 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to service connection for a right knee disorder, 
to exclude peripheral neuropathy of the bilateral lower 
extremities.

2.  Entitlement to service connection for a left knee disorder, 
to exclude peripheral neuropathy of the bilateral lower 
extremities.    

3.  Entitlement to service connection for a right foot disorder, 
to exclude peripheral neuropathy of the bilateral lower 
extremities.

4.  Entitlement to service connection for a left foot disorder, 
to exclude peripheral neuropathy of the bilateral lower 
extremities.  

5.  Entitlement to an initial rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD). 



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969, 
including honorable combat service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the benefit sought on appeal.

In July 2010, the Veteran appeared and testified at a 
videoconference hearing at the San Diego RO.  The transcript is 
of record.  

The issue of entitlement to service connection for a left knee 
disorder and left foot disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran is not currently shown to have a right knee 
disorder attributable to his period of active duty.  

3.  The Veteran is not currently shown to have a right foot 
disorder attributable to his period of active duty.  

4.  The Veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity evidenced by 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for entitlement to service connection for a 
right foot disorder are not met.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.102, 4.1-
4.16, 4.7, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a Veteran of the evidence 
necessary to substantiate his claim for benefits and that VA 
shall make reasonable efforts to assist a Veteran in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  

In letters dated in December 2005, March 2006, May 2008, and July 
2008, VA notified the Veteran of the information and evidence 
needed to substantiate and complete his claims for service 
connection and an increased rating, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the Veteran to submit 
any additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the March 2006 letter.  As such, the 
Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the December 
2005 and March 2006 notices were given prior to the appealed AOJ 
decision, dated in May 2006.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
a physical examination, obtaining medical opinions as to the 
severity of his disability, and by affording him the opportunity 
to give testimony before an RO hearing officer and/or the Board.  
Again, the Veteran appeared and testified at a videoconference 
hearing at the San Diego RO.  

VA is not required to schedule the Veteran for a physical 
examination for his claimed right knee and bilateral foot 
disorders because the evidence does not meet the criteria set 
forth in 38 C.F.R. § 3.159(c)(4).  Specifically, there is no 
credible evidence of an event, injury, or disease in service upon 
which a current disability may be based.  Namely, and as noted 
below, the Veteran has no current bilateral foot and right knee 
disabilities that have not already been service-connected.  As 
such, the Board will not remand this case for a medical 
examination on those issues.  

It appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated with 
the Veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA. 

Service connection 

The Veteran contends that he has a right knee and right foot 
disorder attributable to service or a service-connected 
disability.  He has specifically noted that these claimed 
disabilities are due to residuals and overcompensating due to a 
left knee shrapnel injury.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the 
existence of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the current disability and a disease or injury incurred 
or aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

The Veteran's service treatment records (STRs) were found to be 
incomplete.  This is following attempts made, even in service, to 
retrieve the Veteran's "skeleton file."  The Veteran has not 
contended, nor does the record support, that he was treated in 
service for a right foot or a right knee disability.  The Veteran 
has indicated in the past that he had a shrapnel injury to the 
right knee, but then stated it was the left knee.  As the Board 
finds below that there is no current disability of the right 
knee, other than his already service-connected right lower 
extremity peripheral neuropathy, adjudication of the claimed 
right knee disorder is appropriate at this time.  

The Board notes at this juncture that it has a heightened duty to 
provide its reasons and bases in rendering a decision when a 
veteran's service treatment records have been lost or destroyed.  
See Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) ("In 
cases where . . . the appellant's [STRs] have been lost or 
destroyed, the Board's obligation to provide well-reasoned 
findings and conclusions, to evaluate and discuss all of the 
evidence that may be favorable to the appellant, and to provide 
an adequate statement of the reasons or bases for its rejection 
of such evidence is . . . heightened."); Cromer v. Nicholson, 19 
Vet. App. 215, 217 (2005) (noting that "when [STRs] are presumed 
destroyed, 'the BVA's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule is heightened.'  This rule has become well entrenched in the 
Court's caselaw.") (quoting O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).

By way of background, the Board notes that the Veteran is 
currently service-connected for diabetes mellitus and neuropathy 
of the bilateral lower extremities due to diabetes mellitus.  

Post-service treatment records generally show no right foot or 
right knee disability.  There are some notations that the Veteran 
has tinea pedis, but the Veteran has not reported seeking service 
connection for a skin disability of the feet.  All other relevant 
treatment records in regards to the right lower extremity 
reference peripheral neuropathy, for which the Veteran is already 
service connected.  

During his July 2010 hearing, he testified that he experienced 
numbness in the bilateral feet that he thought was due to his 
service-connected diabetes mellitus.  He further noted that his 
right leg must deal with the stress of overcompensating for his 
left leg disorder.  This is not, however, supported by the 
clinical evidence of record.  

Given the evidence as outlined above, the Board finds that there 
is no current evidence of either a right knee or right foot 
disorder distinct from his already service-connected peripheral 
neuropathy of the right lower extremity.  Absent a disease or 
injury incurred during service or as a consequence of a service-
connected disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 
(Fed. Cir. 2001).  Also, in the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board appreciates 
the Veteran's assertions during his hearing that his right knee 
and right foot have problems due to overcompensation for a left 
knee injury, but there is simply no evidence of record to suggest 
that the Veteran has a disability of the right knee or foot, 
other than his service-connected peripheral neuropathy of the 
right lower extremity.  The Veteran is competent, as a layman, to 
report that as to which he has personal knowledge-such as pain 
and numbness in the right knee or foot.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer his medical opinion as to the diagnosis or cause of the 
claimed right knee and foot disorders, as there is no evidence of 
record that the Veteran has specialized medical knowledge.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the Veteran is not 
competent to offer a diagnosis of any disorder of the right knee 
or foot, pain alone without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez, 285.  Therefore, because there is no 
evidence of a right knee or right foot disorder related to the 
Veteran's service, service connection must be denied. 



Increased rating 

The Veteran contends his service-connected PTSD is more severely 
disabling than currently rated.  

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of a veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present level 
of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary concern.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. 
Mansfield, 21 Vet.App. 505 (2007), however, the Court held that 
"staged" ratings are appropriate for an increased rating claim 
in such a case, when the factual findings show distinct time 
periods where the service-connected disability exhibits symptoms 
that would warrant different ratings.

It is important to note that if two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 
of 38 C.F.R. § 4.130, which sets forth criteria for evaluating 
post-traumatic stress disorder using a general rating formula for 
mental disorders outlined in Diagnostic Code 9440.  Pertinent 
portions of the general rating formula for mental disorders are 
as follows:

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective 
relationships..............................70 percent

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social 
relationships......................50 percent

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupation tasks (although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep impairment, 
and mild memory loss (such as forgetting names, directions, 
recent events).....................30 percent 

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  See 
38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder 
should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses 
many times will include an Axis V diagnosis, or a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is  
indicative of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g. 
no friends, unable to keep a job); a GAF score between 51 and 60 
is indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or coworkers); a GAF between 61 
and 70 is indicative of mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships; a GAF between 71 to 80 is 
indicative that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in school work). 

In January 2006, the Veteran underwent a VA psychiatric 
examination.  He reported continuous difficulty sleeping, and 
waking up remembering his time in Vietnam and all the death and 
destruction.  The Veteran reported becoming frustrated easily and 
impatient.  He also described removing all weapons from his home 
because he felt he was going to be a danger to others.  The 
symptoms reported occurred on nearly a daily basis.  He reported 
struggles at work, and that he did not get along with coworkers 
and supervisors.  The Veteran advised that as long as people left 
him alone, he was able to work.  He reported a good relationship 
with his wife, but that his social functioning and daily living 
were less.  He preferred to be alone.  The Veteran indicated he 
experienced nightmares, flashbacks, helplessness, horror, and 
intense guilt from his experiences in Vietnam.  He made efforts 
to avoid any thoughts, feelings, or conversations about his 
trauma because it brings back bad memories.  He also indicated 
being irritable with outbursts of anger.  He stated he became 
frustrated easily, had an exaggerated startle response, 
difficulty concentrating and a bad memory.  The Veteran indicated 
being hypervigilant.  

Mental status examination revealed normal orientation and 
appropriate appearance and hygiene.  His mood and affect were 
abnormal as he was anxious and depressed.  He was found to be 
irritable, with impaired impulse control and outbursts of anger.  
The Veteran had normal communication and speech, and panic 
attacks, delusions, hallucinations, and ritualistic obsessions 
were all absent.  The Veteran had abnormal thought processes as 
he was unable to stop thinking about Vietnam.  His judgment was 
intact and his abstract thinking was absent.  His memory was 
found to be moderately abnormal, and had difficulty retaining 
highly learned materials and remembering complex tasks.  He 
indicated no suicidal or homicidal ideation.  

Following review of the claims file and upon examination, the 
Veteran was diagnosed as having PTSD, and was assigned a GAF of 
67.  The examiner found that the Veteran had occasional 
difficulty performing his daily activities, and had difficulty 
establishing and maintaining work relationships.  Further, the 
Veteran's social relationships and activities of daily living 
were diminished.  The examiner found the Veteran had difficulty 
understanding both simple and complex commands.  

In a January 2009, VA mental health treatment note, the Veteran 
was noted to have a minimal depressed mood, and experienced 
nightmares, at times, but had restful sleep.  He avoided talking 
about his experiences in Vietnam, and described symptoms of 
hypervigilance and exaggerated startle response.  His appetite 
was fair to poor, but had good motivation and denied lack of 
interest in activities and anhedonia.  He denied feeling hopeless 
or helpless, suicidal/homicidal ideas, and hallucinations.  The 
Veteran further denied anxiety and anger or irritability.  He 
reported feeling more relaxed.  The Veteran reported being 
unemployed, secondary to his diabetes mellitus and leg 
disabilities.  He advised that he was keeping busy and visiting 
with his sons who live nearby.  

Upon mental status examination, the Veteran was noted to have 
normal speech, thought processing, and content of thought.  His 
mood was found to be relaxed, and he had a full range of affect 
that was congruent with his mood.  He had normal orientation, 
insight, and judgment.  The Veteran's PTSD diagnosis with 
depressive disorder, not otherwise specified, was continued, and 
he was assigned a GAF of 55.  

Mental health treatment records show some slight variation in 
PTSD symptomatology-including some instances where loneliness, 
depression, anger, and irritability were heightened.  In a 
February 2009 VA treatment note, the goals set for the Veteran 
noted that he had partially met decreasing his PTSD symptoms, 
specifically anger and irritability, and increased coping skills 
to manage or decrease anxiety and anger.  He had fully met his 
goal of learning anger management skills.  In March 2009, the 
Veteran reported that his overall mood was good, and he 
experienced minimal PTSD and depression symptoms.  In April 2009, 
his GAF assigned was 60.  At that time, he had some increasing 
depressive symptoms and difficulty sleeping.  He indicated he was 
tired, had low motivation, lack of interest in activity, and 
anhedonia.  Later treatment records showed the Veteran's report 
that he experienced increased anxiety and depression, and advised 
that some of his depressive symptoms were due to the anniversary 
of his wife's death.  

In a July 2009, VA treatment note, the Veteran advised that he 
continued to have hypervigilance, exaggerated startle response, 
and avoidance in talking about in-service trauma.  He stated he 
had anxiety and increased anger and irritability.  He reported 
that he retired due to severe irritability, diabetes mellitus, 
and leg pain.  His GAF was assessed at 61.  

In June 2009, the Veteran underwent a VA psychiatric examination, 
and the Veteran reported increasing PTSD symptoms.  He advised 
that he had difficulty sleeping, and was preoccupied about things 
that happened in Vietnam.  He reported reexperiencing the death 
of his best friend and tried not to talk about it because it 
caused him to become more agitated and anxious.  The Veteran's 
current symptoms included vivid dreams and nightmares about 
Vietnam, anger, irritability, depression, agitation, anxiety, 
cold sweats, and difficulty sleeping.  He reported avoiding 
people and crowds.  He advised he was on medication for treatment 
of his PTSD symptoms.  The examiner noted the Veteran's major 
change in social function is that he is isolated and prefers to 
be alone.  The Veteran stated that he did not currently work, and 
his past relationships with supervisors and coworkers were poor.  
He advised that he would become impatient, angry, and mean for 
minor reasons.  The Veteran denied any alcohol or drug abuse.  

Mental status examination revealed normal orientation, 
appearance, and hygiene.  The Veteran's mood and affect were 
noted to be abnormal as he was anxious and depressed.  The 
examiner found these symptoms to be part and parcel of his PTSD.  
The Veteran was irritable, and had impaired impulse control and 
outbursts of anger.  The Veteran had normal speech and 
communication.  He denied panic attacks, delusions, 
hallucinations, and ritualistic obsession.  The examiner found 
his thought processes to be abnormal as the Veteran was still 
preoccupied about his Vietnam War experiences, and he wondered 
why he could not get these experiences out of his head.  The 
Veteran's judgment was intact, and his abstract thinking was 
absent.  The examiner found the Veteran's memory to be mildly to 
moderately abnormal as he had difficulty retaining highly learned 
materials and remember to complete tasks.  The Veteran denied any 
homicidal or suicidal ideation.  

Following review of the Veteran's claims file and upon physical 
examination, the examiner diagnosed the Veteran has having PTSD 
and assessed a GAF of 50.  The examiner found the Veteran's PTSD 
symptoms to be mild to moderate.  The Veteran had difficulty 
establishing and maintaining work and social relationships, and 
he experienced a decrease in work efficiency-especially during 
periods of significant stress.  The examiner noted the Veteran 
had no difficulty understanding simple commands, but had some 
difficulty with complex commands.  

In an informal hearing memorandum dated in February 2010, the 
Veteran reported seeing his counselor at the Vet Center 
approximately every three weeks and his psychiatrist every other 
month.  The Veteran continued to be medicated for his PTSD 
symptomatology, but had no current complaints of depression.  The 
Board notes that the Veteran's Vet Center treatment records are 
not associated with the claims file, but finds the evidence of 
record adequate for purposes of deciding the Veteran's claim as 
there are VAMC treatment records as well as VA examination 
reports from different time periods during the course of appeal.  
Indeed, these records are sufficient, and nonetheless, the 
Veteran is awarded a higher rating as indicated below.  

During the Veteran's July 2010 hearing, he testified that he was 
currently medicated to treat his PTSD symptoms, and he was unable 
to sleep.  He reported having flashbacks on a daily basis.  He 
testified that he was retired, mainly due to his back and leg 
injuries.  He further testified to experiencing depression, 
agitation, anxiety, and cold sweats.

Given the evidence as outlined above, the Board finds that the 
Veteran is entitled to a 50 percent rating for his service-
connected PTSD.  The Veteran has consistently reported difficulty 
with work-including problems with his coworkers and supervisors.  
He even reported that he is currently not working and it is 
partially due to his irritability and easy agitation.  This 
reflects his occupational and social impairment with reduced 
reliability and productivity.  Clinical records related to the 
Veteran's PTSD reflect varying degrees of symptoms including, 
hypervigilance, difficulty sleeping, irritability, depression, 
anxiety, anger, impatience, daily flashbacks, etc.  Additionally, 
his GAF scores have been assessed between 50 and 67, with the 67 
GAF and 50 GAF, each occurring only once.  Once again, 41 to 50 
is indicative of serious symptoms or any serious impairment in 
social, occupational, or school functioning, and a GAF score 
between 51 and 60 is indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
Notably, the most recent VA examiner indicated that the Veteran's 
PTSD symptoms were mild to moderate, and had difficulty in 
maintaining work and social relationships.  He further stated 
that the Veteran had decreased work efficiency, especially during 
periods of stress.  The Veteran's GAF scores were mainly in the 
range of 51-60, and his symptoms are consistent those associated 
with moderate social and occupational impairment.  

Although the Veteran's PTSD symptomatology does not fully meet 
the criteria for a 50 percent rating, the Board finds his 
symptoms more nearly approximate those associated with a 50 
percent rating under Diagnostic Code 9411, rather than a 30 
percent rating.  Here the Board notes that if there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  As such, 
the Board finds that the Veteran's PTSD symptoms warrant a 50 
percent rating under the applicable rating criteria.  

The Veteran is not, however, entitled to a rating in excess of 50 
percent as there is no clinical evidence of occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood; or total 
occupational and social impairment.  The Veteran has been found 
to have a good relationship with his sons, and had a good 
relationship with his wife while she was still living.  Although 
the Veteran has stated that sometimes his PTSD symptoms caused 
him problems with work, the evidence reflects that the Veteran 
was not currently employed mainly due to his back and knee 
problems.  Thus, his level of social and occupational impairment 
is not similar to those noted under the rating criteria for a 70 
percent rating.  As such, a rating in excess of 50 percent is not 
warranted.  

The Board has also considered whether staged ratings should be 
assigned pursuant to Hart, but finds under the circumstances, it 
is not appropriate.  

Extraschedular considerations 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board observes that the 
Veteran has not required hospitalization for his service-
connected disability during the pendency of this appeal.  
Additionally, no examiner has stated the Veteran's service-
connected disability alone is the cause of any marked 
interference with employment.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  The Board does not find that the schedular criteria 
have been inadequate for rating the manifestations of the 
service-connected disability.  See 38 U.S.C.A. § 1155 (Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration is not warranted.  

Therefore, the Board finds that the evaluation currently assigned 
adequately reflects the clinically established impairment 
experienced by the Veteran.  In the absence of requisite factors, 
the criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) 
are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Thun v. 
Peake, 22 Vet. App. 111 (2008).  Consequently, the Board will not 
refer this claim to the Director of Compensation and Pension for 
extraschedular review.


ORDER

Service connection for a right knee disorder is denied.

Service connection for a right foot disorder is denied.

The Veteran is awarded a 50 percent rating for his service-
connected PTSD, subject to the laws and regulations governing the 
award of monetary benefits.  


REMAND

Upon preliminary review of the evidence of record, and in light 
of the VCAA, the Board finds that further evidentiary development 
is necessary regarding the Veteran's claim of service connection 
for a left knee and left foot disorder.  

Initially, the Veteran contended that he received a shrapnel 
injury to the right knee during service for which he was awarded 
a Purple Heart.  The incomplete service treatment records (STRs) 
show no treatment for a shrapnel injury to either knee, but the 
Veteran's DD Form 214 shows receipt of a Purple Heart.  
Additionally, there are indications in the Veteran's personnel 
file of attempts to retrieve his missing "skeleton file" while 
in service, but to no avail.  He later corrected himself that the 
shrapnel injury was to the left knee, and this is reflected in 
some treatment notes.  

The Veteran has recently been noted to have pain in the left leg, 
and also some findings of lumbar radiculitis.  There are also 
findings that the Veteran has spinal stenosis and this has caused 
his left lower extremity problems.  It is important to note that 
the Veteran has a back disability and it is not currently service 
connected.  

An October 1998, private treatment records note that the Veteran 
had a history of orthopedic surgery for knee shrapnel and a foot 
crush injury.  

In an October 2002 private treatment note, the Veteran was found 
to have left foot pain secondary to a foreign body in the left 
foot.  The subjective section of this treatment record does not 
reflect the nature of the foreign body, and only that it has been 
present for "several years."  Private treatment records dated 
in 2005 reflect a diagnosis of left foot callous, and an April 
2005 radiology report noted minute inferior and posterior 
calcaneal spurs in the left foot.  In an October 2006 private 
treatment record, the Veteran sought treatment complaining of 
left foot pain.  He advised that he was unable to ambulate.  The 
physician indicated that the Veteran had new onset of type II 
diabetes mellitus, and this was left lower extremity neuropathy 
with pain.  Again, the Veteran's neuropathy of the bilateral 
lower extremities is already service connected.  A February 2006 
treatment note, however, showed the Veteran was treated for 
plantar fasciitis of the left foot.  In that record, it was also 
noted that the Veteran had a history of a shrapnel injury to the 
left leg.  

In an April 2009 VA treatment note, the Veteran reported a leg 
injury from his tour in Vietnam.  He advised he had shrapnel in 
both legs, and reported left leg pain for the past several years.  
The Veteran was noted to walk with a limp.  Upon review of the 
radiology records, the assessment was joint pain involving the 
lower leg possibly related to shrapnel injury.  

In a May 2009 radiology consult, the Veteran was found to have 
mild degenerative changes in the left knee, without fracture or 
dislocation.  There was no indication of whether this was related 
to service or a service-connected disability.  

During the Veteran's July 2010 hearing, he advised that he was 
hit with shrapnel in the left knee, and some VA treatment records 
show the Veteran's contentions that his shrapnel injury was to 
the left knee.  The Veteran testified that he received the Purple 
Heart for the shrapnel injury to the left knee during service.  
He recalled that it was in 1967, in Vietnam, when his unit was 
under rocket and mortar attacks.  He stated that he was hit with 
a piece of shrapnel in his left knee that was about the size of a 
dime.  

The Board finds the Veteran's testimony of being hit in the left 
knee with shrapnel credible and consistent with his receipt of 
the Purple Heart and the lack of documentation in his incomplete 
STRs.  Additionally, there is evidence that the Veteran has a 
current left knee disability noted as degenerative changes of the 
left knee joint.  Further, there are multiple treatment records 
for left foot pain and a diagnosis of left foot plantar 
fasciitis.  The Veteran has not, however, been afforded a VA 
examination to address these two claimed disabilities.  Thus, the 
Board finds that a remand is necessary for a VA examination to be 
scheduled and an opinion obtained as to whether the Veteran has 
any current left knee and left foot disability, and if so, 
whether it is attributable to his left knee shrapnel injury or 
another service-connected disability.  

The Board also notes that both the Veteran has indicated that he 
is unable to work on account of symptoms associated with the 
service-connected PTSD, diabetes mellitus, and leg pain.  The RO 
therefore should adjudicate the matter of entitlement to a total 
rating based on individual unemployability due to service-
connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records 
associated with the Veteran's claimed left 
knee and left foot disability.

2.  Schedule the Veteran for VA examination 
regarding the claimed residuals of shrapnel 
wound to the left knee and left foot 
problems.  The examiner is asked to provide 
the appropriate diagnoses related to the 
Veteran's symptoms-including a list of any 
residuals associated with his claimed left 
knee shrapnel wound.  The examiner is then 
asked to determine the nature and etiology of 
any residuals of his in-service left knee 
injury and his claimed left foot problems.  
The examiner should then render an opinion as 
to whether any current residuals of left knee 
shrapnel wound and left foot problems were 
caused or worsened by the Veteran's service, 
or any service-connected disability.  The 
examiner is asked for purposes of this 
opinion to assume the Veteran's left knee 
injury occurred in the manner as specified in 
his July 2010 hearing.  The Veteran's claims 
folder should be made available to the 
examiner for review.  

The examiner should provide rationale for all 
opinions given.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

3.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence-including 
adjudication of the Veteran's TDIU claim.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of the 
Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


